Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00428-CV

  FIFTY-ONE THOUSAND ONE HUNDRED AND TWENTY-FOUR DOLLARS in US
                           Currency, et al.,
                             Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-17-658-A
                         Honorable Jose Luis Garza, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial. It is ORDERED that
Graciano Garcia, Jr. recover his costs of this appeal from appellee The State of Texas.

       SIGNED April 24, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice